Clark, J.
The testimony of the witnesses for the State touching the inquiry made at the pen of the defendant as to the whereabouts of the hide which had been taken from the animal apparently recently slaughtered there, and the reply of the boy to whom the inquiry was addressed, come clearly within the general rule necessitating the exclusion of hearsay evidence, and beyond the purview of any exception to that rule with which we are familiar.
The extent to which the exception is carried seems to be that the witness may testify that his conduct was influenced by certain information obtained in this manner; as, for illustration, that in this case the witness saw in the cow-pen evidence that an animal had been recently slaughtered there, and on the basis of information there and then received they proceeded to the house of Dailey and there found the hide of Baker’s cow, which appeared fresh and recently removed from the body. Whaley v. The State, 11 Ga. *152124; Whart. Cr. Law, sect. 662; 1 Greenl. on Ev., sect. 101. A further extension of the exception is allowable in cases of search for subscribing witnesses to a deed or other instrument. 1 Greenl. on Ev., sect. 574. The explanation of the presiding judge, that those statements were admitted ‘ merely to show and to explain the reason why the witnesses went to Dailey’s,” does not serve to relieve the action from error, in view of the fact that only by this hearsay declaration was the animal slaughtered at Truitt’s identified as the animal from which the hide found at Dailey’s was taken, and which hide was claimed by Baker as having been taken from his cow. The statement could not well have been of more paramount significance against the defendant.
In one phase of the evidence, the fourth special instruction asked by the defendant, or one similar in effect, should have been given to the jury. If the participation of appellant in the act for which he was on trial consisted only in his authorizing Dailey, his co-defendant, to kill the cow, and he acted no further with Dailey, he was hardly a principal in the transaction constituting the offence, and could not be convicted as an accomplice under the indictment. McKeen v. The State (present term), 7 Texas Ct. App. 631. If the parties acted together, they were both principals, regardless of the actual presence of one, or his active participancy. Scales v. The State, 7 Texas Ct. App. 361; Berry v. The State, 4 Texas Ct. App. 492; Welsh v. The State, 3 Texas Ct. App. 413. The jury should have been directed to determine this issue under an appropriate instruction.
The judgment is reversed and the cause remanded.

Reversed and remanded.